Title: To James Madison from John Dawson, 5 August 1787
From: Dawson, John
To: Madison, James


Dear Sir
Bath Augt. 5. 1787.
Two days before I left Frdksburg I did myself the pleasure of addressing a letter to you, and have not receivd one since my arrival at this place. By directing to the care of Majr. Magill, Winchester, there would be a certainty of my receiving any communications you will honour me with.
Yesterday I visited “a flowing spring” abt. thirteen miles from this place, in the state of Pennsylvania and in my estimation it is the greatest curiosety I have ever seen. About twenty years ago a Farmer, who is now the proprietor; as he went out in the morning to his labour, observing a very bold stream, in the woods, stopt, and drank some of the water. As he found it exceedingly cold, on his return he determin’d to repeat his draught; but was much astonish’d when he came to the place to find no water. He informd me that since that period he has observd that it flows generally every six hours, altho sometimes he has known it five time in the day—that it always rises to the same height, whether in winter or summer; in wet or dry weather—that after heavy rains, when the water from the other springs is unfit for use, this is clear—That he has not discoverd any quality in it, which is not possessd by the other springs in his farm, except its coldness.
I arrived at it about eleven oCk at which time it did not contain more than two gallons of water, settled at the bottom. On being informd by the old Farmer that it woud not run untill about two, I immediately had the bed much enlarg’d; and after digging about two feet down discoverd a firm rock.
We then waited untill about half past one with much anxiety, and realy I began to doubt the information receivd from the Farmer. About this time I discoverd some water boiling up from the bottom of the bed, through the rock. It continud untill the hole was nearly full. It then fell—then rose again—and this it repeated six different times, but never rose high enough to discharge any water from the hole. However—about 2 oCk, it rushd up in a dozen places through the rock, and in three minutes the discharge of water was sufficient to have turnd a mill. This continu’d near half an hour, when it began to fall, and in five minutes entirely ceas’d to flow.
I then left it, much astonishd—and unable even to hazard a conjecture of the cause. To you, Who I know are fond of these things, I leave the investigation, and shoud you wish for information on any points I will with pleasure procure it.
The spring is situated at the bottom of a small hill, about five miles from the Patowmac and from tide-water about one hundred. The country is montainous. There are several other springs within thirty years all of which continue to flow constantly. The water is remarkably cold, and strongly empregnated with the lime stone, as are all the neighbouring springs.
About the last of the month I shall leave this place, and intend to take Phia. in my way to Frdksburg. I flatter myself with the pleasure of seeing you. With much respect I am Yr. Friend & hm: Sert
J Dawson
